Grace, J.
(dissenting). As I view this ease, the purchasers at the foreclosure sale during the year of redemption were not entitled to any rents nor profits. After the expiration of the year of redemption, and no redemption having been made, they would be entitled to the land.
During the year allowed for redemption, Olson was the owner of the land and entitled to crop the same, and such crops were his, unless he voluntarily mortgaged or disposed of them. lie had a right to give a chattel mortgage on the crops thereon to the Citizens’ State Bank of St. Peter; and, as we view the matter, that chattel mortgage was a valid and subsisting lien against the crops.
As we understand the majority opinion, it contains nothing which conflicts with the rule laid down in the case of Minneapolis Iron Store Co. v. Branum, 36 N. D. 355, L.R.A.1917E, 298, 162 N. W. 543, where, in substance, it was held that one in possession under a farm contract, reserving title to the crops in the landowner, until the grain was threshed and divided, had a mortgagable interest in the growing crops, and that he and the landowner were tenants in common, and that the tenant had an equitable interest in such growing crops, which he might mortgage.
The majority opinion recognizes the correctness of the rule as stated in that case, and the matter needs no further discussion.